UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                       1/22/2020


In re:
                                                                       03-MD-01570 (GBD)(SN)
         TERRORIST ATTACKS ON
         SEPTEMBER 11, 2001                                                      ORDER

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

This document relates to:

         Mandelkow, et al. v. Islamic Republic of Iran, 20-cv-00315 (GBD)(SN)
         Alcabes, et al. v. Islamic Republic of Iran, 20-cv-00340 (GBD)(SN)
         Ahearn, et al. v. Islamic Republic of Iran, 20-cv-00355 (GBD)(SN)
         Anderson, et al. v. Islamic Republic of Iran, 20-cv-00354 (GBD)(SN)
         Amin, et al. v. Islamic Republic of Iran, 20-cv-00412 (GBD)(SN)
         Basci, et al. v. Islamic Republic of Iran, 20-cv-00415 (GBD)(SN)
         Cloud, et al. v. Islamic Republic of Iran, 20-cv-00416 (GBD)(SN)
         Asciutto, et al. v. Islamic Republic of Iran, 20-cv-00411 (GBD)(SN)

         Last week, Plaintiffs in the above referenced cases (the “Latent Injury Plaintiffs”) filed

Short Form Complaints against the Islamic Republic of Iran and motions for default judgment.

The Plaintiffs’ Executive Committee (“PEC”) filed a letter yesterday addressing, in part, issues

raised by the Latent Injury Plaintiffs’ motions. ECF No. 5704.

         The Latent Injury Plaintiffs are directed to submit a letter to the Court addressing the

issues raised in the PEC’s letter, including: (1) what statutory or other authority authorizes the

Court to enter a default judgment against Iran without proof of service and an opportunity for

Iran to respond to the Short Form Complaint? The letter should specifically address footnote 2 of

the PEC’s letter and whether and on what basis the Latent Injury Plaintiffs’ claims should

properly be considered “member cases” to Ashton; and (2) a response to the PEC’s arguments

with respect to the issues of causation and damages. Here, the Court would benefit from a more
substantive analysis than provided in their motion papers. This letter should be filed no later than

January 27, 2020.

       Finally, since November 21, 2019, the Court has attempted to manage the anticipated

flood of motions that would be filed in connection with the VSSTF amendments and has

established several deadlines to avoid last minute motion practice that raises new and complex

questions of law and fact. The Latent Injury Plaintiffs’ claims were unanticipated. In light of the

complicated issues raised by these claims and the competing demands on the Court’s time, the

Court does not anticipate issuing any judgments in the Latent Injury Plaintiffs’ claims before the

February 19, 2020 VSSTF deadline.

SO ORDERED.




DATED:         January 22, 2020
               New York, New York




                                                 2
